Citation Nr: 0005814	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for temporomandibular joint 
syndrome (TMJ) with a secondary right ear condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO) denying the veteran entitlement to 
service connection for TMJ with a heart condition and right 
ear condition secondary thereto.

In his substantive appeal to the Board the veteran has 
indicated that he no longer wishes to pursue a claim of 
service connection for a heart disorder as secondary to TMJ 
but wants a claim for service connection for a heart disorder 
to be considered by VA on a primary basis.  As the veteran 
has been previously denied service connection for a heart 
disorder by the RO the Board construes the veteran's 
statement as a claim to reopen his previously denied claims 
based on the submission of new and material evidence.  As 
this issue has not been developed for appellate review it is 
referred to the RO for action deemed appropriate.  

Further, pursuant to the holding of the United States Court 
of Appeals for Veterans Claims (Court) in Owens v. Brown, 
7 Vet. App. 429 (1995), the Board has inferred a claim for 
dental treatment for teeth extracted in service from the 
veteran's claim for entitlement to service connection for 
TMJ, which is alleged to be due to in-service extraction of a 
wisdom tooth.  This matter is also referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  TMJ did not have its onset in service and is not 
otherwise attributable to service.  




CONCLUSION OF LAW

TMJ was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded; i.e. it is plausible 
that his current TMJ had its onset in service.  The Board is 
also satisfied that all relevant records have been associated 
with the claims file.  In this regard, the Board notes that 
service medical records have been obtained, post service 
private and VA medical records following the veteran's 
service separation, including a recent VA examination in 
September 1998, have been associated with the claims file and 
a statement from a private physician has been obtained in 
connection with the claim.  Accordingly, no further 
assistance to the veteran is required to comply with the 
provisions of 38 U.S.C.A. § 5107(a).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Lastly, service 
connection may be granted for a disability, which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Factual Background

The veteran's service medical records show no treatment or 
diagnoses of TMJ.  Service medical records do show that the 
veteran underwent a dental examination in early August 1972 
and was noted to have missing teeth in areas of decay.  In 
late August 1972 tooth number 17 was extracted and the 
veteran received sutures, which were removed in early 
September 1972.  No further extractions were recorded during 
the veteran's remaining service.  In a dental questionnaire 
signed by the veteran in June 1975 the veteran specifically 
denied any difficulty stemming from a tooth extraction.  On 
the veteran's June 1976 medical examination for service 
separation, a clinical evaluation of the head, face, ears, 
mouth and throat found no abnormality other than heavy 
cerumen in the ear.  On dental evaluation, the veteran was 
noted to be "dentally qualified".  Dental defects and/or 
diseases were not recorded. 

On a VA spine examination in September 1993 the veteran 
reported that in 1983, while lifting a rock, he felt a pop in 
his lower cervical region and has had occasional neck pain 
since.  The veteran said that in March 1992 he had the onset 
of neck pain and cramping in his right jaw as well as 
difficulty with swallowing.  No pertinent findings were made.  
On VA general examination in October 1993 the veteran was 
found to have no facial asymmetry or deformity.  His mouth 
was found to be equal in size with no cyanosis.  The veteran 
was also found to have his own set of teeth.  The veteran was 
further noted to have a history of unconsciousness during his 
childhood from being hit in the head as well as a history of 
falls hitting his head on hard objects and from a motor 
vehicle accident.  A physical examination of the veteran's 
ears found no abnormality. 

Private treatment records received between July 1997 and 
January 1998 show that in March 1992 the veteran complained 
of difficulty sleeping and recent sneezing with spasms of the 
muscles of his jaw that subsequently went away.  A private 
physician at Buchannon General Hospital noted a recurrence of 
spasms of the jaw in April 1992.  When evaluated by 
William A. Nerva, M.D., in April 1992, the veteran reported a 
history of a sneeze followed by neck tightness, tingling, and 
spasms of the jaw, which he has had for six weeks.  He added 
that he was afraid that he had something like "lock jaw".  
Neurological examination by Dr. Nerva found no facial 
asymmetry or numbness.  The veteran's tongue protruded to the 
midline and palate elevated symmetrically.  The veteran was 
evaluated in December 1993 for pain recurring in his neck, 
jaw and into his ear causing his right ear to feel stopped 
up.  The veteran reported that he had removal of a wisdom 
tooth on the left side but not the right and expressed a 
belief that his bite may be unbalanced.  The veteran reported 
taking an antihistamine to unstop his ear, which his examiner 
indicated, causes a feeling of fullness, which may be 
secondary to TMJ.  On a neurological examination the veteran 
was noted to have a click of both TMJ's.  

An X-ray of the veteran's TMJ in December 1993 was 
interpreted to reveal temporomandibular disc position to be 
normal with mandible closed.  The degree of mandibular 
opening achieved, however, was indicated to be suboptimal 
with a suggestion of anterior TMJ dislocation on the right.  

Progress notes received from Dr. M. R. Javed contain the 
notation in February 1994 that the veteran had a wisdom tooth 
pulled and had since had a lot of local pain.

When examined by a private physician, Louis R. March, M.D., 
in October 1994 the veteran complained of discomfort in his 
ears, right worse than left for the last approximate 2 or 3 
years.  A history of right TMJ was noted.  

In a letter dated in July 1997, Robert B. Miller, M.D., 
reported that the veteran was originally evaluated in his 
office in January 1992 for tenderness in the right jaw and 
was treated with muscle relaxants and an anti-inflammatory.  
He was seen one other time in January 1994 for a sinus 
infection.

In a letter dated in February 1998, Cynthia Branson, D.D.S., 
M.S., reported that she had evaluated the veteran for 
temporomandibular dysfunction that month.  She observed the 
veteran's chief complaint as the "popping" of both jaw joints 
with associated pain in the muscles of his face as well as 
stuffiness in the right ear.  Dr. Branson stated that the 
veteran's history indicated that the popping of the jaw joint 
started in the early 1970's when he was enlisted in the Navy.  
Specifically he had his wisdom teeth extracted and had to 
have his jaws retracted open for three or more hours.  She 
noted that clinically there is evidence of bilateral popping 
of the jaw joints, anterior displacement of the disc of the 
jaw joints and limited lateral movement of the jaw.  She 
stated that it was her clinical impression that the veteran 
has temporomandibular dysfunction "whose etiology would be 
the extraction of the wisdom teeth while in the Navy."  She 
added that research does show a connection between 
displacement of the condylar disc and long-term mouth 
opening.  She added that the veteran's right ear stuffiness 
could be associated with temporomandibular dysfunction.

In September 1998, a VA physician reviewed the veteran's 
medical history and examined the veteran.  This physician 
noted that the veteran's Navy dental records showed that on 
August 28, 1972, tooth number 17 was extracted and the socket 
was sutured.  On September 1, 1972, a postoperative 
evaluation was performed and the suture(s) was removed.  He 
observed that no other extraction procedures were noted in 
the veteran's service dental record.  Further, it was noted 
that the veteran was seen 14 times in the dental clinic in 
service and at no time was there any mention of complaints of 
jaw pain.  Jaw pain was not documented until many years later 
when Dr. Miller saw the veteran in January 1992 for 
complaints of tenderness in the right jaw.  Medical history 
provided by the veteran on this examination included the 
veteran's report of a wisdom tooth extraction in August 1972 
during which a mouth prop was used for what "seemed to take 
hours."  The veteran maintained that this episode gave rise 
to his current TMJ problems of popping and pain.  On physical 
examination of the veteran bilateral "pops" were noted upon 
opening and closing of the jaw at approximately 
27 millimeters of incisal edge separation.  Lateral excursion 
of the jaw was symmetrical and approximately 12 millimeter in 
either direction.  No crepitus was noted and the veteran 
denied any discomfort to palpation or pressure with either 
TMJ.  The veteran denied any tenderness or facial muscle 
pain.  The examiner concluded that the veteran experiences 
right side TMJ discomfort upon opening and closing.  Right 
side TMJ dysfunction was the diagnosis.  On this examination, 
the veteran's VA examiner made note of the letter from 
Dr. Branson.  He stated that he was in agreement with her 
findings but that her statement "Mr. [redacted] has TMD whose 
etiology would be the extraction of the wisdom teeth while in 
the Navy" is difficult to substantiate (due to the lack of 
corroborating entries in the service dental records or any 
medical record until 1993).  




Analysis

The Board has made a careful longitudinal review of the 
record and observes that while Dr. Branson has stated that 
the veteran's TMJ is causally related to events in service, 
i.e. the extraction of the veteran's wisdom teeth, there is 
no clinical evidence to support the history upon which this 
opinion is based, particularly the report that multiple teeth 
were extracted and that jaw popping began during service.  We 
note that Dr. Branson apparently made her assessment based on 
the history provided to her by the veteran.  There is no 
indication that Dr. Branson was able to review the veteran's 
service medical records or the remainder of the claims file.  
In essence we find that a statement by the veteran's VA 
examiner in September 1998 essentially indicating 
disagreement with Dr. Branson's opinion on the causality of 
the veteran's TMJ syndrome is more persuasive in this matter.  
His disagreement on the etiology of the veteran's TMJ 
syndrome is expressly founded upon a thorough review of the 
veteran's service medical records and documented clinical 
history as revealed in his claims folder.  Furthermore, it is 
consistent with the evidence in its entirety, which shows the 
veteran only had one tooth extracted in service, as opposed 
to the "teeth" premising Dr. Branson's opinion, no complaints 
of jaw pain therein or for many years later and a post 
service history of head injuries.  

Inasmuch as TMJ syndrome was not documented or suggested in 
service or for many years thereafter, the Board finds that 
the initial indications of TMJ syndrome are too remote in 
time from service to support the claim that this disorder is 
service connected absent sufficiently probative medical 
evidence to the contrary.  Such evidence is not presently of 
record.  Accordingly, we conclude service connection for TMJ 
syndrome with a claimed associated right ear condition is not 
warranted.  

Here we observe that the veteran's claim for a right ear 
condition is premised by the veteran on it being secondary to 
his TMJ syndrome.  As service connection for TMJ syndrome is 
not established any condition claimed as secondary to TMJ 
syndrome would not warrant a grant of secondary service 
connection.  See 38 C.F.R. § 3.310(a).

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  


ORDER

Service connection for TMJ syndrome with a right ear 
condition is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

